Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 08/24/2021 are acknowledged. Amended Claims 1-2, 4, 8-12 and 14-20 are acknowledged by the examiner. Accordingly, claims 1-20 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 08/24/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2017/0278225 A1) in view of Shahri et al. (US 10708525 A1) hereinafter Shahri.
Regarding Claim 1, Nishimura teaches a method for luma and chroma deghosting and blending (fig.1; noise reduction for images) comprising: receiving, using a processor (fig.1; Para.0026; central processor 901), a reference input frame and a non-reference input frame (fig.1; Para.0026-0027; raw input images 111 and reference image 112); separating (fig.1 and 3; luma and croma conversion), using the processor (fig.1; central processor 901), a luma plane for a luma channel (fig.1; Para.0027; luma channel) and a chroma plane for a chroma channel (fig.1; Para.0027; croma channel) for each of the reference input frame and the non-reference input frame (fig.1; Para.0026-0027; raw input images 111 and reference image 112); and combining (fig.1), using the processor (fig.9), the luma frame and the chroma frame into an output frame (fig.1; Para.0053-0056; output image 113).  

 	Nichimura does not teach generating, using the processor, a chroma frame using patches of multiple pixels from the chroma plane in a patch-based chroma blending.

Shahri teaches generating (fig.1), using the processor (fig.1), a chroma frame using patches of multiple pixels from the chroma plane in a patch-based chroma blending (fig.1 and 9; col.15; lines 28-67 and col.17; lines 4-50; color images using patches of multiple pixels from the RGB images in a patch-based processing).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include generating, using the processor, a chroma frame using patches of multiple pixels from the chroma plane in a patch-based chroma blending as taught by Baqai to improve image capturing (see background).

Regarding Claim 9, Nishimura teaches same reason as Claim 1.

Regarding Claim 17, Nishimura teaches same reason as claim 1.  

Allowable Subject Matter
Claims 2-8, 10-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 2 which specifically comprises the following features in combination with other recited limitations:-- the patch-based chroma blending comprises: dividing the chroma plane for the reference input frame into reference patches and the chroma plane for the non-reference input frame into non-reference patches; searching for a corresponding non-reference patch of the non-reference patches that corresponds to a reference patch of the reference patches, computing a blending weight between the reference patch and the corresponding non-reference patch; and blending the reference patch with the corresponding non-reference patch using the blending weight into the chroma frame.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/JASON A FLOHRE/Primary Examiner, Art Unit 2696